Citation Nr: 1202359	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to payment of additional compensation benefits for a dependent spouse.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to July 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision denying additional compensation for a dependent spouse by the San Juan, the Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2009 VA Form 9, Substantive Appeal, the Veteran expressed a desire for a hearing before a Veterans Law Judge at the RO.  However, when asked to clarify his hearing request, he indicated that he desired an RO hearing (as his first choice) or no hearing at all (which he marked as his second choice).  Following receipt of his August 2011 statement indicating his desire for the "VA Appeals Board to hear my case" the RO contacted him by telephone.  Notations in the file by RO personnel indicate that the Veteran no longer desires a Travel Board or RO hearing.  Accordingly, his hearing request is deemed withdrawn.

The Veteran also filed a notice of disagreement with the RO's January 2010 denial of service connection for hypertension, claimed as secondary to service-connected diabetes mellitus (a September 2010 rating decision readjudicated the claim after additional evidence was developed following the January 2010 rating decision).  The RO issued a statement of the case (SOC) in the matter in October 2010.  A close review of the claims file found that there was no substantive appeal in the matter of service connection for hypertension.  While the Veteran submitted a written statement dated August 15, 2011, expressing his desire to have the "VA Appeal Board to hear my case", that statement (even assuming it addresses the hypertension claim (which was not specifically mentioned in the written statement, as opposed to the [properly appealed] dependency issue, was not timely.  38 C.F.R. § 20.302(b).  Further, the RO has not certified the hypertension issue to the Board (on the VA Form 8).  Hence, that matter is not before the Board.




FINDING OF FACT

The combined rating for the Veteran's service-connected disabilities is 20 percent.


CONCLUSION OF LAW

The criteria for payment of additional monthly compensation for a dependent spouse are not met.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran has been advised of the governing law in this matter, and has had opportunity to respond prior to the initial adjudication of the claim.  An August 2007 letter from the RO included VA Form 21-8764, "Disability Compensation Award Attachment", which included a section entitled "How Can You Receive Additional Compensation for Dependents?"  That section informed the Veteran that "[v]eterans having a 30% or more service-connected condition may be entitled to additional compensation for a spouse . . . ."  The Veteran has had ample opportunity to respond/supplement the record.  He was personally contacted telephonically in March 2010 by RO personnel who explained to him that the VARO "cannot process his claim for dependent spouse because in order to be entitled he must be service connected with 30% or more, veteran understand [sic]."  The Veteran has not alleged that notice in this case was less than adequate.

Regardless, the notice provisions of the VCAA do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be explained in greater detail below, the law is dispositive in this matter; consequently the VCAA does not apply.  

B. Factual Background, Legal Criteria, and Analysis

The record shows that an August 2007 rating decision awarded the Veteran service connection for diabetes mellitus, rated 20 percent, and erectile dysfunction, rated 0 percent.  He was also awarded special monthly compensation based on loss of use of a creative organ.  His combined disability rating since then has been 20 percent.

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

There is no evidence of record which indicates that the Veteran's service connected disabilities have been rated 30 percent or more disabling, combined; they have been rated 20 percent combined, throughout.  Accordingly, this claim for additional monthly compensation for a dependent spouse lacks legal merit.  [The Board observes that if the Veteran's combined disability rating is increased to 30 percent or more in the future he would become eligible to receive additional monthly compensation for his spouse.]

As the law and not the evidence is dispositive on this issue, it must be denied because of lack of legal merit.  38 C.F.R. § 3.4(b)(2); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to additional monthly compensation for a dependent spouse is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


